UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1012



In Re:   WILLIAM HENRY COLEMAN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:96-cr-00010-TWB-1)



                              No. 08-6074



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.


WILLIAM HENRY COLEMAN,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:96-cr-00010-TWB-1, 3:07-cv-00346-GCM)


Submitted:   April 17, 2008                 Decided: April 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.
No. 08-1012 petition denied; No. 08-6074 affirmed by unpublished
per curiam opinion.


William Henry Coleman, Petitioner/Appellant Pro Se. Marlene Yvette
Bishop, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            In   No.   08-6074,    William    Henry      Coleman   appeals   the

district court’s orders denying his petition for a writ of audita

querela and denying his subsequent motion for reconsideration.                We

have     reviewed   the   record    and      find   no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Coleman, Nos. 3:96-cr-00010-TWB-1; 3:07-

cv-00346-GCM (W.D.N.C. Dec. 10, 2007 & Jan. 2, 2008).

       In No. 08-1012, which has been consolidated with the above

case, Coleman petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his petition for a writ

of audita querela.     He seeks an order from this court directing the

district court to act.     Because the district court recently denied

Coleman’s petition, we deny the mandamus petition as moot.                    We

grant leave to proceed in forma pauperis.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               No. 08-1012 PETITION DENIED
                                                      No. 08-6074 AFFIRMED




                                    - 3 -